UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 25, 2009 (February 9, 2009) Date of Report (Date of earliest event reported) HC INNOVATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 0-52197 04-3570877 (State or other jurisdiction (Commission File No.) (IRS Employer of incorporation) Identification No.) 10 Progress Drive, Suite 200 Shelton, CT 06484 (Address of principal executive offices, including zip code) Registrants telephone number, including area code: (203) 925-9600 10 Progress Drive, Suite 200 Shelton, CT 06484 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On February 9, 2009, HC Innovations, Inc. (the Company), a Delaware Corporation, executed three (3) year employment agreements which sets for the terms of Ms. Tina Bartelmays appointment as the Companys President and Chief Operating Officer and the terms of Mr. Brett Cohens appointment as the Companys Executive Vice-President. Under the terms of the employment agreement, Ms. Bartelmay and Mr. Cohen are to receive annual compensation in the amount of $225,000 and $200,000, respectively, as well as an annual incentive compensation award, the amount of which shall be based upon performance targets, with earnings being a key performance target, and award levels determined by the Companys Chief Executive Officer, in accordance with the Companys annual incentive compensation plan or other incentive arrangements in effect from time to time. In addition, each of Ms. Bartelmay and Mr. Cohen are eligible to participate in the Companys Incentive Compensation Plan, in accordance with its terms as may be in effect from time to time. Further, Ms. Bartelmay was granted options to purchase 1,700,000 shares of the Companys common stock, while Mr. Cohen was granted options to purchase 1,350,000 shares of the Companys common stock. The options granted to Ms.
